Citation Nr: 0838663	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right knee 
chondromalacia patella, to include as secondary to service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.W.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of September 2007.  
This matter was originally on appeal from a December 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

The veteran and L.W. testified before the undersigned 
Veterans Law Judge at a travel board hearing in May 2007.  
L.W. is the veteran's wife.  The Board has reviewed a 
transcript of this hearing, which has been made part of the 
claims file. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has a hearing loss disability as defined by VA 
regulations.

2.  The competent medical evidence does not link the 
veteran's claimed tinnitus to his active duty service.

3.  The competent evidence does not reveal that the veteran's 
right knee chondromalacia patella is the result of an injury 
sustained during active duty service.

4.  The competent evidence does not reveal that the veteran's 
service-connected left knee disability caused or aggravated 
his right knee chondromalacia patella.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  

3.  Right knee chondromalacia patella was not incurred or 
aggravated during active service and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondence dated in May 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

The veteran was not informed of the criteria for establishing 
entitlement to service connection on a secondary basis, but 
the Board finds no prejudice as a result.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
VCAA notice errors are presumed to be prejudicial and it is 
VA's duty to rebut the presumption).  VA may demonstrate lack 
of prejudice by demonstrating that a notice defect was cured 
by actual knowledge on the part of the veteran.  Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The veteran's statements as reflected in the claims file 
showed that he had actual knowledge of the relevant criteria.  
For example, according to the October 2004 VA examination 
report, the veteran told the examiner he originally injured 
the right knee in service.  The veteran also told the 
examiner that currently, he experienced flare-ups in his 
right knee as a result of shifting weight from his left knee, 
which he also injured in service.  The veteran's statements, 
therefore, reflect that he felt his right knee condition was 
incurred in service and that it may have also been aggravated 
by his now service-connected left knee disability.  Moreover, 
at the Travel Board hearing, the veteran's representative 
asked the veteran whether he felt his left knee condition 
aggravated his right knee condition.  The veteran answered in 
the affirmative.  These are the relevant criteria for 
establishing entitlement to service connection on a secondary 
basis and the veteran's statements demonstrated he had actual 
knowledge of these criteria.  Dalton, 21 Vet. App. at 30-31.  
Remanding for such notice would not likely lead to the 
submission of additional pertinent evidence and proceeding 
would result in no prejudice.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist.  The AOJ has obtained the veteran's service 
medical records and personnel files.  After the Board's 
remand, the AOJ provided the veteran with VA examinations for 
all three claims on appeal.  Reports of these examinations 
have been associated with the claims file.  The veteran was 
also provided with an in-person hearing before the 
undersigned Veterans Law Judge.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.



II.  Hearing Loss and Tinnitus

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumption period of one year, a veteran may 
nevertheless establish service connection by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  



Evidence and Analysis

In the veteran's notice of disagreement, dated in February 
2005, he alleged he had difficulty listening to others while 
working.  The veteran described how he had to take employees 
into a private office or outside to listen to them.  At his 
travel board hearing, the veteran also testified that while 
in service he was exposed to loud noises from grinders, 
chipping hammers, fog horns, and engines while aboard ships.  
The veteran also testified that he was a certified Boarding 
Officer, which was a law enforcement officer.  As a Boarding 
Officer, the veteran claimed he was exposed to small arms 
file without hearing protection while on the firing range.  
The veteran stated that he currently suffered from diminished 
hearing and ringing in the ears as a result of this noise 
exposure.  The veteran's wife also testified that the veteran 
had difficulty hearing.

The service medical records were negative for complaints or 
diagnoses of tinnitus.  The veteran's service medical records 
included seven audiological evaluations, dated in May 1978, 
September 1983, November 1984, September 1985, April 1988, 
July 1989, and April 1992.  There was no report of any 
audiological evaluations conducted at or around the veteran's 
discharge from the service in May 1998.  Of the audiological 
evaluations in the claims file, none showed that the veteran 
had hearing loss as defined by VA regulations.  The April 
1992 report, which was prepared upon the veteran's re-
enlistment, included the following results from an 
audiological evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
5
5
0
5


The service medical records, therefore, did not show that the 
veteran had impaired hearing satisfying the criteria for a 
disability under VA regulations.  38 C.F.R. § 3.385 (2007).  

Post-service medical evidence included a VA audiological 
examination report, dated in October 2007.  In a report of 
that examination, J.K., Audiologist, confirmed that he had 
reviewed the veteran's claims file in conjunction with the 
evaluation.  J.K. discussed the veteran's service medical 
records, including audiological examination findings.  J.K. 
discussed the veteran's subjective history of noise exposure.  
In-service sources included deck machinery, boats, and 
signaling devices.  The veteran acknowledged target shooting 
after service, but told J.K. he used double ear protection.  
The veteran reported that his civilian occupation was an 
electrician.  The veteran's subjective complaints included 
difficulty hearing background noise.  The veteran first 
became aware of his hearing loss five years earlier.  

Regarding the veteran's tinnitus, the veteran told J.K. he 
began to notice it one year after his discharge.  The 
tinnitus was bilateral and recurrent.  The veteran described 
the severity as moderate.  

J.K. reported the following audiological evaluation findings 
in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
15
20
20
35

Speech discrimination scores per the Maryland CNC List were 
100 percent in the right ear and 92 percent in the left ear.  

J.K. summarized the results as follows.  The veteran had mild 
sensorineural hearing loss from 4000 Hertz through 8000 Hertz 
in both ears, excellent speech recognition ability in both 
ears, and normal Type A tympanograms bilaterally with 
acoustic reflexes present in both ears.  J.K. stated that the 
veteran's hearing loss was too mild to be considered a 
candidate for hearing aids.  J.K. stated that this hearing 
loss would have little or no effect on occupational 
functioning or daily activities.

J.K. stated that there was no evidence of hearing impairment 
for the veteran's first 14 years of service.  J.K. also noted 
there was no evidence to suggest that the veteran's duties in 
the last six years in service would have caused hearing loss.  
These findings, according to J.K., were consistent with the 
veteran's own statements that he began to notice the hearing 
loss five years earlier.  

Regarding the tinnitus, J.K. noted there were no complaints 
of tinnitus found in the service medical records.  The 
veteran also did not appear to have occupational noise 
exposure.  J.K. stated that it could not be ruled out that 
the veteran's recreational use of guns did not have a 
detrimental effect on his hearing.  J.K. concluded that 
unless the veteran's retirement examination in 1998 showed 
hearing loss, it was believed that the veteran's hearing loss 
and tinnitus were not caused by his duties in the Coast 
Guard.  

Upon reviewing the medical evidence, the Board finds no basis 
for granting service connection for either hearing loss or 
tinnitus.  As for the hearing loss, there is no evidence that 
sensorineural hearing loss became manifest to a degree of 10 
percent or more during service or within a year thereafter.  
To the contrary, in-service audiograms showed that his 
hearing was normal during service.  The veteran has not made 
any statements suggesting that his hearing loss became 
manifest to a compensable rating within a year of his 
discharge.  

There is also no evidence that the veteran currently has 
hearing loss as defined by VA regulations.  See 38 C.F.R. § 
3.385 (2008).  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  Here, the 
preponderance of the evidence is against finding that the 
veteran has hearing loss as defined by VA regulations.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990). 

The Board has considered the veteran's lay statements 
regarding the etiology of his hearing loss, but declines to 
give them any weight.  The appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Regarding the tinnitus the medical evidence weighs against 
the veteran's claim; the service medical records did not show 
tinnitus began in service and the VA audiologist did not link 
tinnitus to the veteran's active duty service.  Although the 
medical evidence does not support the veteran's tinnitus 
claim, the veteran is competent to provide his own lay 
statements linking his tinnitus to his active duty service 
because tinnitus (i.e. ringing in the ears) is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374-
375 (2002).  When a veteran is competent to provide lay 
statements that a disability began in service, the question 
turns to whether such lay statements are credible.  The Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Jandreau, 492 F.3d at 1376 (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 363, 369 (2005).  

Here, the Board does not find the veteran's statements 
linking the onset of his tinnitus to his active duty service 
to be persuasive.  Weighing against the claim is the absence 
of any documented complaints of ringing in the ears during 
the veteran's service.  The earliest documentation of a 
complaint of tinnitus was not found until the veteran filed a 
claim for compensation benefits in April 2004.  Although the 
lack of such records does not, in and of itself, render lay 
evidence not credible, the absence of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a veteran's lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Also weighing against the veteran's claim are that his 
service medical records failed to objectively show a decrease 
in his hearing.  The absence of clinically significant 
hearing loss in service sheds doubt on his contentions that 
he was exposed to acoustic trauma at that time.  Last, the 
Board has considered the VA audiologist's own statements 
concerning the etiology of the veteran's tinnitus.  J.K. 
provided reasons for his conclusion and the facts upon which 
he based his conclusion were consistent with what was found 
in the record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (noting that the Board must evaluate the credibility 
and weight of the history upon which medical opinion is 
predicated).  Thus, the weight of the evidence does not show 
that tinnitus began in service.

The preponderance of the evidence is against the veteran's 
hearing loss and tinnitus claims, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claims.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 

III.  Right Knee

Legal Criteria

Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 



Analysis

As noted above, the veteran's notice of disagreement, dated 
in February 2005, and his Travel Board hearing testimony 
indicate he is alleging entitlement of his right knee 
disability on both a direct and secondary basis.  At his 
Travel Board hearing, he alleged he put more pressure on his 
right knee to compensate for his left knee.  The veteran 
described how when the pain in his left knee became extreme, 
he put pressure on his right knee.  By the end of the day, 
the veteran stated, the pain was the same on both.  The 
veteran stated that the pain averaged a one or two out of 
ten, but could get as high as eight or nine.  The flare-ups 
occurred one or two times a month and could last for one or 
two days.  The veteran stated that when in the military, 
doctors had told him his right knee problems were due to his 
left knee.  

The medical evidence in support of this claim consists of the 
veteran's service medical records, treatment records from 
Slocum Orthopedics, and VA examination reports dated in 
October 2004 and October 2007.  

The service medical records confirmed that the veteran 
sustained an injury to his right knee in January 1982.  
According to a chronological record of medical care of that 
date, the veteran presented with complaints of right knee 
pain after bumping it on a ladder two days earlier.  The 
examiner noted small abrasion on the top of the patella.  
Stability was good and tenderness around the patella was 
noted.  The examiner diagnosed contusion of the knee.  The 
service medical records were negative for additional 
complaints of right knee pain or injury.

The records from Slocum Orthopedics included reports dated in 
August and September 2007.  Also included was a magnetic 
resonance imaging (MRI) report, dated in September 2007.  In 
the MRI report, the reviewing radiologists' impression for 
the right knee was no evidence of meniscal tear, patella 
chondromalacia, and small particular ganglion along the 
medial aspect of the knee joint.  In the left knee, the 
radiologist found evidence of complex tear involving the 
medial meniscus, intrameniscal-parameniscal cyst, joint 
effusion, and chondromalacia patella.  

In the report dated in August 2007, Dr. D.J. stated that the 
veteran reported having a "lifetime" of knee pain.  In the 
report dated in September 2007, Dr. D.J. noted the findings 
from the MRI.  The doctor concluded that on the left, the 
veteran's problem was secondary to a torn medial meniscus, 
and on the right, the veteran's problem was probably related 
to his retropatellar change.  

In the October 2004 VA examination report, W.L., Physician 
Assistant, Certified, described the veteran's subjective 
complaints, which included experiencing recurrent episodes of 
pain, popping, snapping, and occasional swelling.  For 
relief, the veteran alternated heat and ice therapy.  The 
veteran also reported using a brace once or twice a year.  
W.L. also noted the veteran's history of sustaining a right 
knee contusion in January 1982 while performing as a boat 
coxswain during recovery of a small boat in the high seas.  
W.L. also noted the veteran's current chief complaint was 
that he had pain secondary to shifting the weight from his 
left knee during its flare-ups to the right.  W.L. discussed 
objective examination findings, included x-rays of the 
bilateral knees.  W.L. diagnosed chondromalacia patellae of 
the bilateral knees.

In the October 2007 VA examination report, Dr. D.C. confirmed 
that he had reviewed the veteran's claims file, including 
service medical records.  Dr. D.C. discussed the veteran's 
service medical records, including the progress note from 
January 1982 showing treatment for a right knee abrasion.  
Dr. D.C. discussed the veteran's subjective complaints and 
objective examination findings.  The doctor's impression was 
patellofemoral syndrome, right knee.  

Dr. D.C. stated that he could find no evidence in the 
veteran's service medical records of right knee 
symptomatology after the January 1982 injury.  The doctor 
also noted a progress note from July 1992 showing the veteran 
was examined for a left knee injury, but that no right knee 
injury was noted at that time.  The doctor noted that the 
veteran reported an ability to run a mile and a half, walk 
three to five miles, and climb three to four flights of 
stairs at the time of his discharge.

The doctor concluded that without additional medical 
documentation over the years, it would be mere speculation to 
estimate what degree, if any, the veteran's right knee 
patellofemoral symptoms were resultant of his injuries and 
stresses incurred during his military service.  The doctor 
noted that the veteran had only a mild limp without a 
significant gait abnormality or evidence of abnormal weight 
being or show wear pattern abnormalities.  The doctor 
concluded, therefore, that the veteran's current right knee 
condition was as likely as not secondary to current 
biomechanical forces in his right knee and was not secondary 
to his left knee problem and does not appear to cause 
significant aggravation by his left knee problem or 
biomechanical forces caused by his left knee.  

Upon reviewing the medical evidence, the Board finds no basis 
to grant service connection for the veteran's right knee 
condition on either a direct or a secondary basis.  Although 
the veteran did injure his right knee in service, the 
currently diagnosed chondromalacia has not been medically 
linked to that incident.  The competent medical evidence also 
failed to show that the veteran's service-connected left knee 
disability caused or aggravated his right knee 
chondromalacia.  The October 2007 VA examination report is 
particularly probative in that the examiner thoroughly 
discussed the veteran's service medical records, subjective 
complaints, and current clinical examination findings.  The 
doctor also provided reasoning for his conclusion.  

The Board has considered the veteran's lay statements 
regarding the etiology of his right knee disorder, but 
declines to give them any weight because he is not competent 
to provide such an opinion.  See Espiritu, 2 Vet. App. at 
492.  

	(CONTINUED ON NEXT PAGE)




ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for right knee chondromalacia is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


